      Case 4:19-cv-07762-KAW Document 6
                                      5 Filed 11/27/19
                                              11/26/19 Page 1 of 1
                                                                 2




                                                                                                     -KAW




                                                           S DISTR
                                                        ATE       IC
                                                      ST            T
                                                  D
                                                                                        Susan Y. Soong
                                                                            CO
                                             E
                                           IT




                                                                              UR
                                         UN




                                                                                T
                                         N O RT




                                                                                 NI A




11/27/2019
                                                                             OR
                                           HE




                                                                            IF




                                                  N
                                                                            AL
                                                  R




                                                      DI
                                                           S T RI T O F C
                                                                 C
